DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 9/17/2021 have been received and entered. Claims 7-11 have been amended. Claims 1-6 have been cancelled. Claims 7-11 are pending in the application.
Applicants’ remark has been considered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 7-11 are allowable because the amendment submitted by the applicant included features to correct the claimed invention. In combination with other limitations of the claimed invention, none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation as recited in the claims 7 and 10. The closest prior art, Cao (CN 102374902) teach a quantum theory correction method for improving temperature measuring accuracy of a radiation thermometer, which relates to a radiation thermometer in the instrument field comprising an effective physical model is adopted to process the data, parameter for reflecting energy-level structure can be obtained by data transmission input, and a temperature value of a target to be detected can be finally obtained and can be displayed (abstract, figures 1-3) which measuring a thermal radiation signal voltage of an object to be measured by using a radiation thermometer at a calibration status, inputting a standard temperature and the thermal radiation signal voltage of the object to be measured, data processing to acquired parameter reflecting an energy level structure by inputting data into the physical model, and fitting it with the least square method; inputting the obtained parameters reflecting the energy level structure into a radiation thermometer system to calibrate the radiation thermometer, and receiving a radiation energy value  of the object to be measured through an optical system, calculating and processing the temperature value .     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Barlett et al (US 20100246631) discloses blackbody fitting for temperature determination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYAN BUI/Primary Examiner, Art Unit 2865